United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE INTERIOR, MOORES
CREEK NATIONAL BATTLEFIELD,
Currie, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1513
Issued: April 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2006 appellant filed a timely appeal of a December 13, 2005 merit decision
of an Office of Workers’ Compensation Programs’ hearing representative, denying his claim for
a recurrence of total disability and February 7 and April 26, 2006 nonmerit decisions of the
Office, denying his requests for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability during the
period June 21, 1995 through March 26, 2002 causally related to his October 31, 1998
employment injury; and (2) whether the Office properly denied appellant’s January 27 and
April 3, 2006 requests for further review of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
Appellant, a 31-year-old maintenance worker, filed a traumatic injury claim alleging that,
on October 31, 1988, he strained his back while loading logs into a trailer for disposal. He
stopped work on the date of injury and returned to regular duty work on November 1, 1988. By
letter dated April 4, 1989, the Office accepted appellant’s claim for lumbar subluxation.
On August 2, 2004 appellant filed a claim alleging that he sustained a recurrence of
disability from June 21, 1995 to March 26, 2002.1 He stated that, following the October 31,
1988 employment injury, he could not pick up heavy things anymore and he had difficulty
walking around trails. Appellant stopped mowing grass as much as he used to because he could
hardly walk after doing so.
By letter dated September 1, 2004, the Office advised appellant that the evidence of
record was insufficient to establish that he sustained the claimed recurrence of disability. It
further advised him about the factual and medical evidence he needed to submit to establish his
claim.
In an undated letter received by the Office on September 20, 2004, appellant stated that
he sustained a recurrence of disability because his back and neck never improved. He used
annual and sick leave as a result of his October 31, 1988 employment-related injury and when he
returned to work on November 1, 1988 he still experienced problems with his back. Appellant
was assigned light-duty work for some time and used annual and sick leave. He stated that he
reinjured his back on June 21, 1995 and March 26, 2002.
By decision dated October 8, 2004, the Office found that appellant did not sustain a
recurrence of disability from June 21, 1995 to March 26, 2002 causally related to the accepted
October 31, 1988 employment-related injury. Appellant failed to submit any medical evidence
to establish his claim. The Office noted that he may have sustained a new injury on June 21,
1995 and March 26, 2002 and that timely claims should have been filed for these injuries.
On October 13, 2004 appellant requested an oral hearing before an Office hearing
representative. He submitted an unsigned x-ray report dated March 26, 2002, which contained
the typed name of Dr. Walter C. Whitehurst, Jr., a Board-certified radiologist, who found that the
alignment of appellant’s lumbar spine was preserved and that he had facet arthritis.
Treatment notes of Dr. Dale W. Caughey, Jr. a family practitioner, dated March 29, 1999,
October 21, 2003 and December 23, 2004 indicated that appellant had a history of hypertensive
cardiovascular disease, osteoarthritis with joint pain, dysuria or abdominal pain, generalized
aches and pains and fatigue or malaise, complaints of abnormal laboratory evaluations, peptic
ulcer disease with hiatal hernia and mental disorder. He reported normal findings on physical
examination of his chest, heart, extremities, joints and spine. In reports dated December 4, 2003
and March 11, 2004, Dr. Caughey stated that an x-ray of appellant’s lumbosacral spine with

1

On August 31, 2004 the employing establishment advised the Office that it believed that appellant left work in
the middle of July 1999 due to allergies. It further advised that he retired on disability sometime in 2000.

2

obliques demonstrated osteophytic spurring marked at the posterior at L3-4. In another x-ray
report dated December 4, 2003, he found a normal cervical spine.
An unsigned report dated July 12, 2004 contained the typed name of Dr. Steven W. Arle,
a neuroradiologist, who performed a computerized tomography (CT) scan of appellant’s lumbar
spine. The CT scan demonstrated mild stenosis at L3 from facet hypertrophy and a moderate
partially calcified generalized disc bulge.
In an October 13, 2000 report, Dr. Hoke D. Pollock, a Board-certified otolaryngologist,
noted appellant’s complaints of dizziness when getting up at night and leaning over and a history
of vertigo 5 years ago and a neck injury sustained 10 years ago. He reported normal findings on
neuro-otologic examination with the exception of Weber lateralizing to the right. Dr. Pollock
also reported normal laboratory test results. He diagnosed dizziness secondary to sequela of
viral labyrinthitis. On October 13, 2000 appellant underwent an audiological examination due to
complaints of being off balance, staggering when he walked and hearing a water sound in his
ears. Dr. Pollock’s October 13, 2000 electronystagmography report found right unilateral
weakness which indicated a right peripheral vestibular pathology.
Treatment notes dated January 31, 1987 and March 9, 1989 from Dr. Joseph W. Davis, a
chiropractor, addressed appellant’s lumbar and cervical problems. In an April 10, 1990 report,
he stated that appellant had chronic cervical subluxation complex with right brachia neuralgia.
Dr. Davis opined that this condition appeared to be permanent and that exacerbations could be
expected in direct proportion to activity. His August 3, 2004 report found that appellant
sustained a work-related injury in October 1988. Dr. Davis noted a CT scan report of
Dr. Sidney C. Smith, Jr. an attending Board-certified internist, which revealed a calcified disc
bulge at L3 and facet hypertrophy. He stated that this report demonstrated a long-term injury.
A May 24, 1995 magnetic resonance imaging (MRI) scan report contained the typed
name of Dr. Joseph W. Fischer, a Board-certified radiologist, who reported minimal cervical
spondylosis predominating at C5-6 with slight prominence of the intact disc annulus at C4-5 and
C5-6. He stated that there was no evidence of soft disc herniation or cervical stenosis.
Following an October 18, 2005 hearing, appellant submitted Dr. Davis’ April 20, 1990
report, which noted appellant’s complaints of lower cervical pain with radiation into the right
shoulder. He stated that his progression had reached a plateau. Dr. Davis further stated that, if
further progress were to be attained then, appellant required approximately 10 to 15 treatments at
more frequent intervals. He recommended consultation with a neurosurgeon if adequate
progress was not demonstrated. In treatment notes dated April 27 and 29, 1993 and March 28
and 30 and April 25, 2002, Dr. Davis indicated that appellant was treated with spinal
manipulation for his cervical and lumbar spine pain and spasms.
In an April 28, 2005 report, Dr. Caughey provided essentially normal findings on
physical and x-ray examination with the exception that appellant’s arthralgic joints were worse
in the spine and knees and he had a supple spine with pain. He diagnosed severe unipolar
psychotic depression, asthmatic bronchitis and urticaria, hypertensive cardiovascular disease,
hyperlipidemia and peptic ulcer disease. Dr. Caughey stated that appellant sustained workrelated disc disease in 1986, 1988 and 1995. He opined that appellant was unable to perform his

3

job due to these “OTJ [on the job]” injuries. Dr. Caughey noted that appellant had experienced
depression due to his back and neck injuries and had fallen apart. He concluded that, since 1999,
appellant had been unable to work and no improvement was expected.
A January 21, 1992 report from J. Thaddeus Coin, Ph.D., a Board-certified neurologist,
provided essentially normal findings on neurological, physical, mental and sensory examination.
He opined that appellant’s symptoms seemed to point to bilateral, right greater than left, carpal
tunnel syndrome although his neck pain suggested the possibility of radiculopathy. Due to this
uncertain clinical picture and progressive difficulties using the right arm, Dr. Coin performed a
nerve conduction study. The January 21, 1992 study confirmed the diagnosis of bilateral carpal
tunnel syndrome which was borderline on the right and electrically slightly worse on the left.
An unsigned report dated April 25, 2002, provided findings on chiropractic, orthopedic
and neurological examination of appellant’s cervical and lumbar spines.
In a May 15, 1989 report, Dr. Davis found that appellant sustained an acute cervical
subluxation complex with evidence of cervical nerve root irritation and cervical vertebral
segmental dysfunction accompanied by lumbar vertebral segmental dysfunction with right sciatic
neuritis. He opined that his prognosis was good but he may have permanent impairment of the
cervical spine.
An unsigned MRI scan report dated December 20, 2004 contained the typed name of
Dr. G. William Eason, a Board-certified radiologist. He found L3-4 broad-based disc herniation
with concomitant right paracentral involvement extending to the right lateral recess angle.
Dr. Caughey’s September 27, 2001 report reiterated the diagnoses set forth in his
April 28, 2005 report.
By decision dated December 13, 2005, an Office hearing representative affirmed the
October 8, 2004 decision. The hearing representative found the medical evidence of record
insufficient to establish that appellant sustained a recurrence of disability from June 21, 1995 to
March 26, 2002 causally related to his October 31, 1998 employment injury.
By letter dated January 27, 2006, appellant requested reconsideration, stating that “I have
additional evidence not previously considered” and “I want to submit new evidence.”
In a February 7, 2006 decision, the Office denied appellant’s request for reconsideration.
The request neither raised substantive legal questions nor included new and relevant evidence
and, thus it was insufficient to warrant a merit review of the Office’s prior decisions.
On April 3, 2006 appellant requested reconsideration. In undated letters, he stated that he
continued to experience problems due to his work-related back injury and neck injury.
By decision dated April 26, 2006, the Office denied appellant’s request for
reconsideration on the same grounds as stated in its February 7, 2006 decision.

4

LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar subluxation while
performance of duty on October 31, 1988. On August 2, 2004 he sought compensation
ongoing back and cervical problems. The Board finds that appellant has failed to
rationalized medical evidence establishing that his claimed recurrent back condition was
or aggravated by his accepted employment-related lumbar subluxation.
2

20 C.F.R. § 10.5(x).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

6

Alfredo Rodriquez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

in the
for his
submit
caused

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see
Richard McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

5

The unsigned reports which contained the typed names of Drs. Whitehurst, Arle, Fischer
and Eason and the unsigned report dated April 25, 2002 have no probative value as the author(s)
cannot be identified as a physician.10 As these reports lack proper identification, the Board finds
that they do not constitute probative medical evidence sufficient to establish appellant’s burden
of proof.11
Dr. Caughey’s March 29, 1999 treatment notes, Dr. Pollock’s October 13, 2000 reports,
Dr. Davis’ January 31, 1987, March 9, 1989 and April 27 and 29, 1993 treatment notes and
May 15, 1989, April 10 and 20, 1990 reports and Dr. Coin’s January 21, 1992 reports, which
addressed appellant’s dizziness, cervical and lumbar symptoms and bilateral carpal tunnel
syndrome predate the alleged recurrence of disability from June 21, 1995 to March 26, 2002.
Thus, this evidence does not discuss whether the described cervical and lumbar problems are
causally related to the October 31, 1988 employment-related injury.
Dr. Caughey’s October 21, 2003 and December 23, 2004 treatment notes provided that
appellant had a history of hypertensive cardiovascular disease, osteoarthritis with joint pain,
dysuria or abdominal pain, generalized aches and pains and fatigue or malaise, complaints of
abnormal laboratory evaluations, peptic ulcer disease with hiatal hernia and mental disorder. He,
however, reported normal findings on physical examination of appellant’s chest, heart,
extremities, joints and spine. Because Dr. Caughey did not opine that appellant has any current
cervical or lumbar spine problems causally related to his October 31, 1988 employment-related
injury, the Board finds that his treatment notes are insufficient to establish appellant’s claim.
Dr. Caughey’s September 27, 2001 report stated that appellant sustained severe unipolar
psychotic depression, asthmatic bronchitis and urticaria, hypertensive cardiovascular disease and
hyperlipidemia. However, he did not address whether the diagnosed conditions were caused by
the October 31, 1988 employment-related injury. The Board finds that Dr. Caughey’s report is
insufficient to establish appellant’s claim.
In an April 28, 2005 report, Dr. Caughey reiterated the diagnosis set forth in his
September 27, 2001 report. He also diagnosed peptic ulcer disease. Dr. Caughey noted that
appellant sustained work-related disc disease in 1986, 1988 and 1995. He opined that appellant
was unable to perform his job due to these “OTJ” injuries. Dr. Caughey further opined that since
1999, he had been unable to work and no improvement was expected. He did not address how
appellant’s disability beginning in 1999 was caused by the accepted employment-related injury.
The Board finds that Dr. Caughey’s report is insufficient to establish appellant’s claim.
Dr. Davis’ March 28 and 30 and April 25, 2002 treatment notes indicated that appellant
was treated with spinal manipulation for his cervical and lumbar spine pain and spasms. He did
not address whether appellant’s cervical and lumbar spine problems were caused by the accepted
employment-related injury. The Board finds that Dr. Davis’ treatment notes are insufficient to
establish appellant’s claim.
10

Ricky S. Storms, supra note 5.

11

Vickey C. Randall, 51 ECAB 357, 360 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value).

6

In an August 3, 2004 report, Dr. Davis found that appellant sustained a work-related
injury in October 1988 and that he had a calcified disc bulge at L3 and facet hypertrophy as
demonstrated by Dr. Smith’s CT scan report. He opined that this condition constituted a longterm injury. However, Dr. Davis did not address how the diagnosed conditions were causally
related to the October 31, 1998 employment injury. The Board finds that his report does not
establish appellant’s claim.
Appellant failed to submit rationalized medical evidence establishing that his disability
from June 21, 1995 to March 26, 2002 resulted from the effects of his employment-related
lumbar subluxation. The Board finds that he has not met his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,12 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.13 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
As noted, in decisions dated October 8, 2004 and December 13, 2005, the Office found
that appellant did not sustain a recurrence of disability from June 21, 1995 to March 26, 2002
causally related to his October 31, 1988 employment-related lumbar subluxation. On January 27
and April 3, 2006 he disagreed with these decisions and requested reconsideration. The relevant
underlying issue in this case is whether appellant sustained a recurrence of disability from
June 21, 1995 to March 26, 2002 causally related to his October 31, 1988 employment-related
lumbar subluxation.
Appellant did not submit any relevant or pertinent new evidence not previously
considered by the Office in support of his requests for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. Appellant’s requests merely noted that
he wished to submit new medical evidence. He did not submit any evidence or argument to the

12

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(1)-(2).

14

Id. at § 10.607(a).

7

Office to support his requests. As appellant did not meet any of the necessary regulatory
requirements, the Board finds that he was not entitled to a merit review.15
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of
disability during the period June 21, 1995 through March 26, 2002 causally related to his
October 31, 1998 employment injury. The Board further finds that the Office properly denied
appellant’s January 27 and April 3, 2006 requests for further review of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 26 and February 7, 2006 and
December 13, 2005 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See James E. Norris, 52 ECAB 93 (2000).

8

